ORDER
These are two consolidated cases wherein the plaintiff insureds are seeking to recover damages against their insurers pursuant to the uninsured motorist provisions of the policies issued by each of the insurers. On May 5, 1980, the insureds appeared before us in response to our order to show cause why their appeals should not be dismissed on the basis of our holding in Ziegelmayer v. Allstate Insurance Co., R.I., 403 A.2d 653 (1979). The insureds appeared through their counsel and conceded that in each collision that gave rise to their respective claims, the negligent motorist was covered by the minimum coverage required by G.L. 1956 (1968 Reenactment) § 31-31-7, and thus, in light of Ziegelmayer, could not be classified as an uninsured motorist. Since no cause has been shown, in each case the plaintiff’s appeal is denied and dismissed, and the judgment appealed from is affirmed.
MURRAY, J., did not participate.